Citation Nr: 1036717	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to April 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2008 decision, the Board denied an increased rating 
for bilateral hearing loss.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the 
Court, in a March 2010 Order, vacated the Board's decision and 
remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In the Board's November 2008 decision, the Board noted that the 
results of hearing tests conducted by a private provider were 
submitted by the Veteran, but disability ratings must be 
determined by using data that was obtained from only the 
following two tests conducted by an audiologist licensed by the 
state: a puretone audiometry test and a Maryland CNC controlled 
speech discrimination test.  See 38 C.F.R. § 4.85(a) (an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination tests (Maryland CNC) and a 
puretone audiometry test).  The Board pointed out that there is 
nothing in the record to show that the data from the private 
provider meets those requirements.  Consequently, the Board 
declined to use that data in determining the Veteran's disability 
rating.  The Veteran has recently submitted additional test 
reports from the same private facility, ENT Associates of 
Alabama, P.C., dated in June 2009 and April 2010.  

The JMR indicated that the Board did not point to any evidence 
which showed that the private audiology reports did not meet the 
requirements of 38 C.F.R. § 4.85, such as lacking a speech 
discrimination test or not testing all of the ranges of hearing.  
In addition, it was noted that the private testing was the most 
recent audiological data of record (the VA examination was dated 
in September 2004) so the exclusion thereof was potentially 
prejudicial to the Veteran.  

The Board finds that the Veteran should be provided an 
opportunity to submit information from ENT Associates of Alabama, 
P.C., establishing that the private examinations for hearing 
impairment were conducted by state-licensed audiologists and 
included a controlled speech discrimination tests (Maryland CNC).  
The Board also notes that the private audiograms are in graph 
format and should be converted to numerical form.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations of 
audiometric data).

The Veteran should also be afforded a current VA audiological 
examination, and the examiner should specifically comment on the 
effects of the Veteran's hearing loss on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In the event that the Veteran has not 
submitted information from ENT Associates of Alabama, P.C., the 
examiner should also be requested to provide the requested 
information, if possible.  Finally, any recent VA treatment 
records should be obtained.  

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be asked to submit 
the following information from ENT 
Associates of Alabama, P.C.:

(a)	Clarification of whether or not the 
audiograms dated in August 2004, June 
2006, June 2009, and April 2010 were 
conducted by state-licensed audiologists;
(b)	 Clarification of whether or not the 
audiograms dated in August 2004, June 
2006, June 2009, and April 2010 included 
a controlled speech discrimination tests 
(Maryland CNC); and
(c)	An interpretation of the audiogram 
graphs dated in August 2004, June 2006, 
June 2009, and April 2010.  More 
specifically, the audiograms provided are 
in graph format and must converted to 
numerical form.  The examiner should be 
asked to report the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz for 
each of the audiograms.

2.  Make arrangements to obtain the 
Veteran's treatment records for hearing loss 
from the Birmingham VA Medical Center, dated 
from April 2003 forward.

3.  After the above development has been 
accomplished, schedule the Veteran for a VA 
audiological examination.  The claims file 
must be made available to and reviewed by 
the examiner.  

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 1000, 
2000, 3000, and 4000 Hertz, as well as 
speech recognition scores based on the 
Maryland CNC test.  

The examiner should specifically comment on 
the effects of the Veteran's hearing loss on 
occupational functioning and daily 
activities.

If the Veteran has not provided the 
information requested in (1) above, the 
examiner should be requested to indicate, if 
possible, if the Maryland CNC test was used 
by ENT Associates of Alabama, P.C., on the 
August 2004, June 2006, June 2009, and April 
2010 hearing tests.  The examiner should 
also be asked to provide an interpretation 
of the audiogram graphs dated in August 
2004, June 2006, June 2009, and April 2010.  
More specifically, the audiograms provided 
are in graph format and must converted to 
numerical form.  The examiner should be 
asked to report the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz for each of 
the audiograms.

A rationale for any opinion expressed should 
be provided.  

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

